Citation Nr: 1313966	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  07-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to February 1974, with service in the Republic of Vietnam from April 1972 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in pertinent part, denied service connection for tinnitus, disorders of the prostate, kidney, and back, a scar, and peripheral neuropathy of the bilateral lower extremities.  The Veteran perfected his appeal as to these issues in March 2007.

In March 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.

During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007)(explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

In June 2011, the Board denied service connection for tinnitus and peripheral neuropathy of the bilateral lower extremities, and remanded the issues of entitlement to service connection for disorders of the prostate, kidney, and back, and a scar.  The Veteran appealed the Board's decision to the Court, and in a June 2012 Order, the Court granted a May 2012 Joint Motion for Remand (JMR) as to the claim of entitlement to service connection for tinnitus and vacated the Board's decision.  This matter was remanded to the Board for readjudication in accordance with the JMR.

By a November 2012 rating decision of the Appeals Management Center (AMC), service connection for a disorder of the kidney and prostate was granted.  By a December 2012 rating decision of the AMC, service connection was granted for a back disorder and a scar; and while not on appeal, peripheral neuropathy of the left lower extremity. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for tinnitus.  At the time of his September 2005 statement, he reported subtle, constant ringing in the ears, present since the later part of his active service.  

Review of the Veteran's service records, specifically, his DD-214, his service separation form, indicates that he was an aircraft mechanic.  At the time of his Board hearing, he reported in-service noise exposure to include serving around jet aircraft and exposure to small arms fire and Howitzer artillery.  Thus, in-service acoustic trauma is conceded.  

The Veteran filed his claim of entitlement to service connection for tinnitus in March 2005, and on VA examination in July 2005, he denied tinnitus.  However, in a number of statements since that time, the Veteran complained of tinnitus and reported that the VA examiner misunderstood him.  On VA examination in April 2009, he reported tinnitus.  The examiner provided a negative etiological opinion and reasoned that there was a lack of evidence in the claims file and a lack of proximity between the dates of service and the date of the last VA examination.  

It appears, however, that the examiner did not explain why the lack of closeness in time between the dates of service and the date of the last VA examination served as the basis for his negative etiological opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, it does not appear that the VA examiner adequately considered the Veteran's lay statements as to tinnitus from the time of active service to the present.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that an examination did not adequately consider a Veteran's history or describe his disability where assertions of continued symptomatology were not considered).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the April 2009 VA examiner for a supplemental opinion.  If that examiner is unavailable, the Veteran should be scheduled for a VA examination to assess the nature and likely etiology of his tinnitus.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

The examiner should render an opinion as to the following:

(a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus was incurred in active service, or is otherwise related to active service, specifically including consideration of his conceded in-service acoustic trauma. 

In this regard, the examiner must specifically address the Board's inquiry as to why the lack of closeness in time between the dates of service and the date of the last VA examination served as the basis for his negative etiological opinion.  The examiner should consider the Veteran's competent and credible statements regarding his in-service tinnitus and his statements of continuous tinnitus after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The examiner must provide a complete rationale for the opinions stated which explains the clinical bases for the examiner's findings.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


